t c memo united_states tax_court martin w washburn jr petitioner v commissioner of internal revenue respondent docket no 13304-16l filed date richard todd luoma betty j williams and matthew d carlson for petitioner bryant w smith and trent d usitalo for respondent memorandum opinion leyden special_trial_judge the internal_revenue_service irs office of appeals appeals_office issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice of determination dated date the notice_of_determination sustained a proposed levy with respect to petitioner’s unpaid income_tax_liability for the parties stipulated that if the court determines that petitioner is liable for the underlying income_tax_liability for then the proposed levy is appropriate therefore the sole issue for decision is whether petitioner is entitled to a miscellaneous itemized_deduction of dollar_figure for restitution payments he made in the court holds that petitioner is not entitled to the miscellaneous itemized_deduction background the parties submitted this case fully stipulated pursuant to rule petitioner resided in california when he timely filed his petition i overseas private investment corporation loan in petitioner founded foodpro international inc foodpro a california corporation and was its president at all times relevant to this case foodpro owned of golden sierra partners llc gsp a nevada limited 1unless otherwise indicated all section references are to the internal_revenue_code as amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure 2the record does not indicate how foodpro was taxed for federal tax purposes liability company two other entities owned the remaining interests in gsp petitioner was the corporate secretary of gsp at all times relevant to this case petitioner and four other individuals hereinafter sometimes collectively referred to as codefendants participated in a scheme to defraud the overseas private investment corporation opic to obtain a loan of about dollar_figure million for gsp in date petitioner in his capacity as the corporate secretary of gsp submitted an application to opic for the loan to fund gsp’s milling and bakery operation in estonia foodpro was gsp’s u s sponsor for purposes of the opic loan the loan application stated that gsp would be capitalized with approximately dollar_figure million slightly more than one-half of gsp’s milling and bakery operation would be funded by the loan from opic and the remaining 3the record does not indicate how gsp was taxed for federal tax purposes 4according to the indictment and superseding indictment opic was a united_states governmental agency whose mission was to encourage u s -based companies to invest in overseas business projects to do so opic provided among other things loans to small businesses for investments in overseas projects to qualify for a small_business loan the u s business also called the u s sponsor had to own at least of the overseas project to apply for a small_business loan the borrower had to submit an application form including a detailed business plan and cash_flow projections and each sponsor of the borrower had to complete and submit a sponsor disclosure report amount would be funded by investment contributions to gsp by foodpro as represented by petitioner in his capacity as president of foodpro and gsp’s two other owners in date opic and gsp signed a loan agreement in which opic agreed to lend gsp about dollar_figure million opic made two loan disbursements totaling dollar_figure by wire transfers in and to gsp’s bank account in gsp constructed a grain drying facility in vahenurme estonia and purchased a bakery in valga estonia during and gsp undertook the construction of a mill in viljandi estonia as the project progressed gsp made regular loan interest payments thereafter disputes arose over the management and control of the milling and bakery operation it was during the course of these disputes that opic discovered that gsp had misrepresented certain facts in its loan application contrary to the statements in the loan application the investment contributions to gsp by foodpro and one other gsp owner were in substance a disguised loan from one of the codefendants petitioner and his codefendants withheld bank statements from opic that showed that the investment contributions by foodpro and one other gsp owner were immediately distributed to the codefendant who made the loan the loan application also misstated the estimated equipment prices and reported that foodpro did not own any related companies the estimated equipment prices reported in the loan application were seriously overstated and gsp purchased the equipment from companies that were related to foodpro petitioner and his codefendants submitted falsified invoices to opic that listed the overstated equipment prices concealed the close relationship between foodpro and the companies from which the equipment was purchased made false assurances to opic with respect to the progress of the project and falsely affirmed the accuracy of their disclosures to opic in date after opic discovered the misrepresentations petitioner and gsp’s chief_executive_officer one of the codefendants met with representatives from opic they agreed that opic would repossess all of gsp’s assets which opic valued at dollar_figure in an attempt by opic to recoup what it had lent gsp at that time gsp’s assets included the viljandi mill the vahenurme grain drying facility and the valga bakery opic also recovered dollar_figure of cash remaining from opic’s loan in gsp’s bank account 5the record indicates that the estonian government refunded dollar_figure in value-added_tax vat to the government it is not clear whether in turn opic a u s governmental agency received this amount ii criminal proceedings on date petitioner in connection to his actions on behalf of gsp and foodpro pleaded guilty to one count of conspiring to commit mail and wire fraud see u s c sec and to one count of conspiring to commit money laundering see u s c sec h on date the district_court entered its amended judgment in the criminal case against petitioner and ordered imprisonment restitution and forfeiture but expressly declined to order a fine a imprisonment the district_court sentenced petitioner to months’ imprisonment for each of the two counts to run concurrently upon the completion of the month-imprisonment petitioner would be on supervised release for three years on each of the two counts to run concurrently during the first months of supervised release petitioner was required to serve in-home detention with electronic monitoring 6on date the district_court entered its initial judgment as to petitioner in the criminal case see infra note on date the district_court issued an order to amend its judgment with respect to the amount of restitution and forfeiture this order was followed by the amended judgment entered on date b restitution during the sentencing hearing held on date the district_court petitioner his codefendants and the government focused on opic’s total loss to calculate the amount of restitution to impose the government argued for restitution of dollar_figure while petitioner and his codefendants argued for restitution of dollar_figure the government calculated the proposed restitution amount of dollar_figure by aggregating the loan disbursements of dollar_figure from opic payments of dollar_figure by opic to a contractor to complete the bakery for purposes of resale and legal engineering and other fees of dollar_figure incurred by opic and reducing that total by the dollar_figure recovered from gsp’s bank account the dollar_figure of refunded vat and the actual proceeds of dollar_figure opic received from the sale of gsp’s assets petitioner and his codefendants calculated the proposed restitution amount of dollar_figure by aggregating the loan disbursements of dollar_figure from opic and reducing that total amount by the dollar_figure recovered from gsp’s bank account the dollar_figure of refunded vat the dollar_figure of regular_interest payments gsp had already made to opic on the loan and the dollar_figure at which opic valued gsp’s assets excluding cash at the time it repossessed all of gsp’s assets the district_court ultimately determined that the total amount of restitution owed to opic was dollar_figure million closer to the amount proposed by petitioner and his codefendants this amount was apportioned between petitioner and three of his codefendants specifically petitioner was ordered to pay restitution of dollar_figure 7petitioner and his codefendants valued gsp’s assets at dollar_figure and argued that although opic eventually sold the assets for less than dollar_figure opic had many reasons for doing so but that those reasons were not driven by market prices the government argued that the value of gsp’s assets should be equal to the proceeds opic actually received from the sale of gsp’s assets the government argued that the market_value for the assets it was able to recover was the more reliable amount 8in its initial judgment the district_court determined that the total amount of restitution was dollar_figure and ordered petitioner and his codefendants jointly and severally liable the record does not specify how the district_court arrived at this amount of restitution however the court takes notice that petitioner and his codefendants’ proposed restitution of dollar_figure increased by opic’s payments of dollar_figure to the contractor to complete the bakery for purposes of resale equals dollar_figure the court therefore infers that the district_court arrived at the total amount of restitution of dollar_figure million because it was closer to the amount petitioner and his codefendants recommended as adjusted to reflect amounts opic paid to complete the bakery for purposes of resale the determination of how the restitution would be apportioned was deferred for days after sentencing to allow petitioner and his codefendants time to provide the probation officer with documentation about their income and liabilities and to submit arguments as to the apportionment of the restitution for his criminal conduct in obtaining the loan and loan disbursements from opic to fund gsp’s milling and bakery operation in estonia c forfeiture the district_court also ordered petitioner to forfeit his interest in unspecified property the amount of this forfeiture due under u s c sec_982 was to be dollar_figure the same amount as the restitution if petitioner paid the full restitution he would not have to forfeit his interest in the unspecified property d fines the district_court expressly declined to impose a fine on petitioner it did impose a special assessment of dollar_figure on each of the two counts iii restitution payments as relevant in this case in date petitioner made four restitution payments totaling dollar_figure in the following amounts dollar_figure from an individual_retirement_account ira in petitioner’s name dollar_figure from a second ira in petitioner’s name dollar_figure from an investment account in petitioner’s name and dollar_figure from another investment account in petitioner’s and someone else’s name as trustees for the business of foodpro iv tax_return and levy notice petitioner timely filed a form_1040 u s individual_income_tax_return among other things petitioner reported wages and attached to the tax_return a form_w-2 wage and tax statement from foodpro petitioner did not report any business income or loss from a schedule c profit or loss from business a schedule e supplemental income and loss attached to the tax_return did not report either foodpro or gsp as entities from which petitioner received income or incurred a loss in the tax_return petitioner reported a total_tax of dollar_figure a federal_income_tax withholding credit of dollar_figure and estimated_tax payments of dollar_figure the amount he had paid in restitution during resulting in an overpayment of dollar_figure on date the irs mailed petitioner a notice cp23 changes to your form_1040 informing petitioner that its records did not show that petitioner had made any estimated_tax payments for that year the notice cp23 removed the dollar_figure of estimated_tax payments petitioner had reported on the tax_return the notice cp23 also notified petitioner that the irs had assessed the reported total_tax additions to tax under sec_6651 and sec_6654 and interest for and demanded payment on date the irs mailed petitioner a notice cp90 intent to seize your assets and notice of your right to a hearing with respect to his unpaid income_tax_liability for in response petitioner timely filed a form request for a collection_due_process or equivalent_hearing to challenge the proposed levy in the form he checked the box for i cannot pay balance as a collection alternative in the other section he wrote among other things my claim and tax_return is that the government owes me more than dollar_figure the professional who prepares my tax_return wrote to the irs to point out a mistake they made during the collection_due_process cdp hearing petitioner abandoned his argument that the restitution payments he made constituted estimated_tax payments instead he argued that the restitution payments should have been reflected as credits against his tax for under sec_1341 the appeals_office rejected petitioner’s argument and issued the notice_of_determination sustaining the proposed levy with respect to the unpaid income_tax_liability for petitioner timely filed a petition seeking review of the notice_of_determination petitioner concedes that the restitution payments are not estimated_tax payments or credits against his tax under sec_1341 instead in the joint first stipulation of facts and joint stipulation of settled issues the parties stipulated petitioner’s current position is that he is entitled to a miscellaneous deduction in the amount of dollar_figure for the taxable_year for his restitution payments discussion in reviewing an administrative determination in a cdp case if the underlying tax_liability is properly in dispute the court reviews the determination regarding the underlying tax_liability de novo 114_tc_176 the court reviews the appeals office’s determination regarding petitioner’s underlying income_tax_liability de novo because the parties agree that petitioner did not receive a notice_of_deficiency for did not have a 9generally sec_6213 restricts the commissioner from assessing or taking action to collect any deficiency in tax until after he has mailed to the taxpayer a statutory_notice_of_deficiency sec_6213 provides an exception for assessments arising out of the taxpayer’s mathematical or clerical errors generally the commissioner need not issue a statutory_notice_of_deficiency before assessing a tax on account of a mathematical_or_clerical_error appearing on a tax_return sec_6213 however if the taxpayer requests an abatement of the assessment within days of the notice of the mathematical_or_clerical_error the commissioner must abate the assessment and must use deficiency procedures to reassess sec_6213 internal_revenue_manual pt a date explains that a correction to withholding or estimated payments is not considered a mathematical_or_clerical_error for purposes of the 60-day abatement request therefore the irs’ adjustments to petitioner’ sec_2014 tax_return in the notice cp23 continued prior opportunity to challenge the underlying income_tax_liability and properly raised the issue of the underlying income_tax_liability during the cdp hearing see sec_6330 114_tc_604 goza v commissioner t c pincite deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any deduction claimed see rule a 503_us_79 292_us_435 the taxpayer claiming a deduction must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid or incurreddollar_figure see sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_1_6001-1 income_tax regs i stipulations the stipulation process is considered the bedrock of tax_court_practice and acts as an aid to the more expeditious trial of cases branerton corp v continued see supra p were not subject_to deficiency procedures 10the court concludes and the parties do not dispute that petitioner has substantiated that he made four restitution payments totaling dollar_figure in commissioner 61_tc_691 stipulations narrow controversies to their essential issues in dispute 928_f2d_751 6th cir aff’g in part and remanding in part tcmemo_1988_286 generally a stipulation is binding on the parties and the court is bound to enforce it rule e 87_tc_1451 rule e provides an exception by permitting relief from the binding effect of a stipulation where justice so requires the court generally enforces stipulations unless manifest injustice would result 820_f2d_1543 9th cir aff’g tcmemo_1986_23 see keenan v commissioner tcmemo_2018_60 at absent manifest injustice the court will not permit a party to a stipulation to qualify change or contradict a stipulation in whole or in part rule e according to the joint stipulation of facts and the joint stipulation of settled issues petitioner’s position is that he is entitled to a miscellaneous itemized_deduction for the restitution payments he made in on brief petitioner argues that he may deduct the restitution payments under sec_162 as ordinary and necessary trade_or_business_expenses under sec_165 as losses_incurred in a trade_or_business or under sec_165 as losses_incurred in a transaction entered into for profit with respect to the deductions under sec_162 and sec_165 petitioner asserts on brief that either of these deductions would be taken above-the-line effectively as negative ‘other income’ however petitioner’s arguments on brief that he is entitled to an above-the- line-deduction for the restitution payments under sec_162 or sec_165 are contrary to the parties’ stipulations miscellaneous_itemized_deductions as defined in sec_67 are reported on schedule a itemized_deductions itemized_deductions are sometimes called below-the-line deductions below-the-line deductions unlike above-the-line deductions are subject_to income limitations and in some instances can be deducted only to the extent they exceed a specified floor amount specifically sec_67 reduces miscellaneous_itemized_deductions by of adjusted_gross_income petitioner does not argue on brief that he should be relieved of the stipulations or that enforcing the stipulations will result in manifest injustice therefore petitioner is bound by the joint first stipulation of facts and the joint stipulation of settled issues accordingly the court only considers whether petitioner is entitled to a schedule a miscellaneous itemized_deduction ie a below-the-line-deduction for the restitution payments ii miscellaneous itemized_deduction the restitution payments are deductible as a miscellaneous itemized_deduction if they constitute expenses attributable to the performance of services as an employee under sec_162 losses related to the performance of services as an employee under sec_165 or losses_incurred in a transaction entered into for profit under sec_165 see sec_62 sec_67 sec_1 1t a i and ii temporary income_tax regs fed reg date a unreimbursed employee_expenses or losses sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_165 and c allows an individual a deduction for any loss incurred in a trade or businessdollar_figure sec_162 expenses and sec_165 losses related to the performance of services as an employee are deductible only to the extent the employee is not entitled to reimbursement sec_67 sec_1_67-1t temporary income_tax regs supra see orvins v commissioner 788_f2d_1406 11on brief petitioner argues that his analysis under sec_165 is effectively the same as s ection a 9th cir aff’g tcmemo_1984_533 79_tc_1 24_tc_21 the form_w-2 foodpro issued to petitioner shows that he was an employee of foodpro in although the parties stipulated that petitioner was the corporate secretary of gsp at all relevant times in this case the record does not contain sufficient evidence to determine whether his activity as corporate secretary rose to the level of being an employee of gsp for income_tax purposesdollar_figure regardless petitioner has not asserted or proven that he was not entitled to reimbursement for the restitution payments from either foodpro or gsp even assuming that petitioner was able to prove that either foodpro or gsp would not have reimbursed him for the restitution payments he has not proven 12for income_tax purposes a taxpayer may be engaged in a trade_or_business as an employee solely because of his activity as a director or officer of a corporation see eg 230_f2d_906 2d cir finding that a corporate officer who devoted his entire working time to his duties as a corporate officer and who received compensation in the form of a salary was engaged in the trade_or_business of rendering services for pay 408_f2d_435 ct_cl finding that a taxpayer’s activity of being a corporate official of his own corporation was his primary trade_or_business for purposes of sec_162 despite his participation and compensation received for acting as an officer and director of other corporations see also sec_3121 providing that for employment_tax purposes any officer of a corporation is an employee cf 407_fsupp_1 d ariz finding that a taxpayer was not in the trade_or_business of being a corporate director for purposes of sec_162 because he lacked a profit objective in such activity aff’d 585_f2d_405 9th cir that the restitution payments were ordinary and necessary expenses or represented losses_incurred as an employee of foodpro or gsp those payments were in substance a repayment of the loan that gsp obtained through fraudulent means from opic a taxpayer is not entitled to a deduction for repayment of the loan principal because the loan proceeds are not taxable_income when they are received see 284_us_1 porter v commissioner tcmemo_2015_122 at and cases cited thereat in determining the amount of restitution to impose the district_court the codefendants and the government focused on opic’s total loss which was calculated by starting with the aggregate of the two loan disbursements to gsp and adding the payment opic made to the contractor to complete the bakery for resale see supra note the record does not show specifically how the district_court arrived at the restitution amount of dollar_figure million however as the court has inferred this figure is closer to the restitution amount proposed by petitioner and his codefendants as adjusted to take into account opic’s payment to the contractor the restitution ordered by the district_court at least in substantial part repaid the funds that opic transferred on the basis of the false and fraudulent statements and omissions by petitioner and his codefendants petitioner relies on cavaretta v commissioner tcmemo_2010_4 tax ct memo lexi sec_5 to support his contention that the restitution payments constitute trade_or_business_expenses or losses in that case the taxpayer wife while working for the taxpayer husband’s dentistry practice and without his knowledge submitted false claims to insurance_companies for work the taxpayer husband had not performed id at the overcharges were reported as gross_receipts on a schedule c attached to their tax_return id one of the insurance_companies demanded repayment of the false claims from the taxpayer wife and negotiated a private civil restitution agreement with her id at the taxpayer husband repaid the money and deducted the repayments as schedule c business_expenses id at the court allowed a deduction for the restitution payments under sec_162 as ordinary and necessary business_expenses relying primarily on two principles first the court held that the restitution payments were payments in settlement of a contract claim between the taxpayer husband’s schedule c business and the insurance_company id at the court relied on the taxpayer husband’s testimony that he would have lost his business if he had not settled with the insurance_company id second the court found that even if the schedule c business did not have a contractual obligation to repay the insurance_company payments made to satisfy claims against a third party ie the taxpayer wife were also ordinary and necessary business_expenses of the taxpayer husband’s schedule c business id at cavaretta does not support petitioner’s argument that the restitution payments are deductible under sec_162 or sec_165 unlike the taxpayer in cavaretta petitioner did not have a schedule c trade_or_business and did not report any amount of the restitution in his gross_income instead petitioner seeks to claim a deduction for expenses he attributes to the trade_or_business of foodpro or gsp neither petitioner nor the record establishes that either foodpro or gsp should be treated as passthrough entities under a limited exception a taxpayer’s payment of another party’s business_expense is deductible if the taxpayer’s primary purpose or motive was to protect or promote his own trade_or_business and the expense is an ordinary_and_necessary_expense of his trade_or_business 48_tc_679 see 793_f3d_866 8th cir aff’g tcmemo_2013_222 311_f3d_458 1st cir aff’g tcmemo_2002_40 802_f2d_365 9th cir aff’g in part rev’g in part tcmemo_1984_264 the taxpayer bears the burden of showing a direct nexus between the purpose of the payment and the taxpayer’s business or income producing activities 881_f2d_336 6th cir citing 606_f2d_534 5th cir aff’g tcmemo_1988_180 see 324_f3d_1289 11th cir aff’g tcmemo_2001_43 betson v commissioner f 2d pincite in other words for the restitution payments whether attributable to foodpro or gsp and without deciding whether they are business_expenses to either entity to be deducted by petitioner as miscellaneous_itemized_deductions he must prove that the restitution payments arose in connection with petitioner’s trade_or_business of being an employee of foodpro or gsp his primary purpose or motive for making the restitution payments was to protect or promote his trade_or_business of being an employee of foodpro or gsp and the restitution payments must be ordinary and necessary expenses of being an employee of foodpro or gsp petitioner has not shown how the restitution payments promoted or protected his trade_or_business of being a foodpro employee petitioner has not shown that as gsp’s corporate secretary he was an employee of gsp for income_tax purposes petitioner has not presented any evidence of his primary purpose or motive for making the restitution payments other than that he was obligated to do so as part of his sentencing further as discussed above petitioner has not shown that the restitution payments were ordinary and necessary expenses or losses of being an employee of foodpro or the corporate secretary of gsp accordingly for the reasons discussed above the court concludes that petitioner may not deduct the restitution payments under sec_162 or sec_165 b loss in transaction entered into for profit sec_165 allows an individual a deduction for any losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and not_compensated_for_by_insurance_or_otherwise sec_165 losses are miscellaneous_itemized_deductions to the extent that they are not casualty or theft losses see sec_67 the parties devote a significant amount of time discussing whether the restitution payments were primarily compensatory or punitive in nature for purposes of determining whether the restitution payments are deductible under sec_165 see 88_tc_1384 aff’d 850_f2d_611 9th cir 80_tc_804 s pac transp co v commissioner 75_tc_497 cavaretta v commissioner tax ct memo lexi sec_5 at however the parties assume that petitioner sustained a loss presumably arising from the payments of restitution in a transaction he entered into for profit in his individual capacity on that basis the parties disagree as to whether the allowance of that deduction would frustrate sharply defined national or state policies proscribing particular types of conduct 383_us_687 quoting 320_us_467 see ginsburg v commissioner tcmemo_1994_272 tax ct memo lexis at the court does not need to address whether the restitution payments were compensatory or punitive in nature because petitioner has failed to prove that he engaged in a transaction entered into for profit in his individual capacity before a taxpayer is entitled to deduct a loss under sec_165 he must demonstrate that he has entered into a transaction the primary purpose of which was to make a profit see 82_tc_1001 the business that an officer conducts for a corporation is not his own business 287_us_410 287_us_404 47_tc_596 aff’d per curiam 400_f2d_584 9th cir 40_tc_543 hudlow v commissioner tcmemo_1971_218 tax ct memo lexi sec_114 at petitioner in his capacity as the corporate secretary of gsp submitted the loan application to opic on behalf of gsp to obtain the loan to establish its milling and bakery operation in estonia petitioner in his capacity as president of foodpro misrepresented food pro’s investment contribution to gsp gsp presumably entered into this operation with the intent of reaping profits which would in turn be passed on to its shareholders including foodpro but any profits from the milling and bakery operation would have been earned by gsp not petitioner further as discussed supra pp the restitution was intended to compensate opic for the loss related to the loan between opic and gsp gsp not petitioner operated the milling and bakery business in estonia petitioner has not shown that he was engaged in a transaction entered into for profit accordingly the court holds that petitioner is not entitled to claim a deduction for the restitution payments under sec_165 the court sustains the appeals office’s determination in the notice_of_determination and holds that petitioner’s restitution payments are not deductible as a miscellaneous itemized_deduction under sec_162 or sec_165 or in reaching the conclusions described herein the court has considered all arguments made and to the extent not mentioned above the court finds them moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
